Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The following is a non-final, First Office Action on the merits.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	The claimed invention (Claims 1-20) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract idea including “Certain Methods of Organizing Human Activity”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 20 (Step 2A, Prong I): is directed to abstract of “Certain Methods of Organizing Human Activity”:
Claim 20, Steps 1-5 of displaying a first communication associated with at least one of an interest and an interested party, wherein the displaying of the first communication is accessible by a receiving party (step 1); displaying an icon positioned within or adjacent to the first communication, that indicates the first communication is a trumpetable communication and that the receiving party can pay a monetary contribution to fund further propagation of the trumpetable communication (step 2); registering and in response to a user input, a selection by the receiving party which indicates a fixed amount of currency as the monetary contribution (step 3); performing a transfer of the fixed amount of currency from a first financial account associated with the receiving party to a second financial account designated to hold funds to fund the further propagation of the trumpetable communication (step 4); and projecting, the trumpetable communication funded by the receiving party (step 5) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
Independent claim 20, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., a processor connected to a network, a user feed of a graphical user interface, a web browser or a mobile application on a personal electronic device, the personal electronic device, at least one advertising medium, a first advertisement medium) to perform abstract steps/limitations 1-5 mentioned above. These additional element(s) in all of the steps/limitations is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer components  (i.e., a processor connected to a network, a user feed of a graphical user interface, a web browser or a mobile application on a personal electronic device, the personal electronic device, at least one advertising medium, a first advertisement medium).   Accordingly, these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Further, the additional limitation 6 of “wherein prior to providing the user input on the personal electronic device, the receiving party received the trumpetable communication via a first advertising medium and the processor registered an action by the receiving party to display the trumpetable communication on the user feed of the graphical user interface, and wherein the action of the receiving party comprises at least one of dialing a phone number using the personal electronic device; texting, using the personal electronic device, a code associated with the trumpetable communication to a number associated with the trumpetable communication; and enabling and receiving, via the personal electronic device, an electronic notification or beacon for the trumpetable communication” are merely transmitting data, receiving data and storing data, which are considered as insignificant extra solution activities; thus are not significantly more than the identified abstract idea(s).  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e., a processor connected to a network, a user feed of a graphical user interface, a web browser or a mobile application on a personal electronic device, the personal electronic device, at least one advertising medium, a first advertisement medium) to perform the identified steps/limitations amounts to no more than mere instructions to apply the exception using a generic computer component.  For the above mentioned reasons, viewed the claim as a whole, the additional elements/additional steps/additional limitations individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 20 (step 2B):  The additional elements in claim 20 (i.e., a processor connected to a network, a user feed of a graphical user interface, a web browser or a mobile application on a personal electronic device, the personal electronic device, at least one advertising medium, a first advertisement medium) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the additional elements “i.e., a processor connected to a network, a user feed of a graphical user interface, a web browser or a mobile application on a personal electronic device, the personal electronic device, at least one advertising medium, a first advertisement medium” is/are amounts no more than mere instructions to apply the judicial exception(s) of steps/limitations 1-5 mentioned above.  Further, the additional limitation 6 of “wherein prior to providing the user input on the personal electronic device, the receiving party received the trumpetable communication via a first advertising medium and the processor registered an action by the receiving party to display the trumpetable communication on the user feed of the graphical user interface, and wherein the action of the receiving party comprises at least one of dialing a phone number using the personal electronic device; texting, using the personal electronic device, a code associated with the trumpetable communication to a number associated with the trumpetable communication; and enabling and receiving, via the personal electronic device, an electronic notification or beacon for the trumpetable communication” are merely transmitting data, receiving data and storing data, which are considered as insignificant extra solution activities; thus are not significantly more than the identified abstract idea(s).  
When reevaluating the additional limitation 6 of transmitting data, receiving data and storing data mentioned above in step 2B here, transmitting data, receiving data and storing data are also well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer to receive information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.  
Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps/additional elements/additional limitations do not amount to significantly more/do not provide an inventive concept.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
As per independent claim 1 and 14:  Alice Corp. also establishes that the same/similar analysis should be used for all categories of claims.  Therefore, a method claim 1 and a system claim 14 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same/similar reasons as claim 20.  The components (i.e., a processor, a graphical user interface in communication with the processor; and at least one non-transitory program storage device in communication with the processor via a network, a web browser or mobile ap0plication on a personal electronic device, an advertising medium) described in independent 1 and 14 add nothing of substance to the underlying abstract idea.  At best, the claim(s) are merely providing an environment to implement the identified abstract idea.  Further, the method claim does not even recite any machine/processor to perform the recited steps.    
Dependent claims 2-13, 15-19 are merely add further details of the abstract steps/elements recited in claims 1 and 14 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.   Looking at the limitations as an ordered combinations adds nothing that is not already present when looking at the elements taken individually.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself. Therefore, dependent claims2-13, 15-19 are also non-statutory subject matter. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-7, 9-12, 14-17 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wall; (US 2022/0051302 A1), in view of Dreicer et al; (US 2016/0027072 A1):
5.	Claims 1, 3, 14, 16 and 20:  Wall teaches a method and system of funding and communications, comprising: 
displaying, using a processor connected to a network, a first communication (e.g., donation/fundraising page in fig 3 in context with fig. 1 paras 0026-0027) associated with at least one of an interest and an interested party (e.g., Great Pest R&R Rescue and Rehab in fig. 3; Fundraiser information in para 0039), wherein the displaying of the first communication is on a user feed of a graphical user interface accessible by a receiving party via a web browser or a mobile application on a personal electronic device (step/limitation 1) {At least fig. 1 paras 0026-0027 in context with fig. 3 paras 0035-0039, fig. 4 paras 0041-0042, fig. 5 paras 0044-0045} ;
displaying, using the processor, an icon (e.g., icon/ buttons in para 0027, fig 1 in context with fig. 3 paras 0036-0037) positioned within or adjacent to the first communication on the user feed, that indicates the first communication is a trumpetable communication (Applicant’s specification define “trumpetable communication” as the communication that is further propagated/shared in para 0018) and that the receiving party can pay a monetary contribution to fund further propagation of the trumpetable communication (step/limitation 2) {At least fig. 1 paras 0026-0027 in context with fig. 3 especially paras 0036-0037 and para 0051, sharing/propagating}.   The Examiner notes the underlined limitation “an icon……indicates the first communication is a trumpetable communication and that the receiving party can pay a monetary contribution to fund further propagation of the trumpetable communication” is given no patentable weight since it is non-functional descriptive material/it only means something to the mind of the reader (See MPEP 2111.05)};
receiving, using the processor, a user input on a personal electronic device, a selection (para 0037, click on donation buttons 360 to donate in fig. 3) by the receiving party which indicates a fixed amount of currency as the monetary contribution (part of step/limitation 3) {At least fig. 3 especially para 0037};
performing, using the processor, a transfer of the fixed amount of currency from a first financial account associated with the receiving party to a second financial account designated to hold funds and further propagation (e.g., sharing) of the trumpetable  communication (para 0036 in context with para 0051) (part of step/limitation 4) {At least fig. 3 especially paras 0036-0037 in context with para 0051}; and
projecting (e.g., further sharing/ propagate in para 0036 in context with para 0051), via at least one advertising medium, the trumpetable communication (part of step/limitation 5) {Fig. 3 at least para 0036 in context with para 0051, see sharing/propagate/distribute the donation link} 
wherein prior to providing the user input (para 0037, click on donation buttons 360 to donate) on the personal electronic device, the receiving party received the trumpetable communication via a first advertising medium and the processor registered an action  (e.g., access donation page via an icon/button in para 0027 or via capturing image of the code via camera in paras 0026-0027, fig. 4 para 0041-0042 and fig. 5 paras 0044-0045) by the receiving party to display the trumpetable communication on the user feed of the graphical user interface (step/limitation is in claims 3, 16 and 20) {At least fig. 3 paras 0035-0037 in context with fig. 4 para 0041-0042 and fig. 5 paras 0044-0045}, and
wherein the action of the receiving party comprises at least one of (step/limitation is in claims 3, 16 and 20)
selecting, via the personal electronic device, the icon displayed within or adjacent to the first communication on the graphical user interface {At least fig. 1 para 0027};
dialing a phone number using the personal electronic device; 
texting, using the personal electronic device, a code associated with the trumpetable communication to a number associated with the trumpetable communication {At least paras 0026-0027 and fig. 4 para 0041}; 
taking a picture of or scanning a QR code associated with the trumpetable communication using the personal electronic device {At least paras 0026-0027 and fig 4 para 0041 and especially fig. 5 para 0044}; and 
enabling and receiving, via the personal electronic device, an electronic notification or beacon for the trumpetable communication.
However, Wall does not explicitly teach the underlined features:
a method and system of funding for communications (part of preamble); 
registering, using the processor and in response to a user input on a personal electronic device, a selection by the receiving party which indicates a fixed amount of currency as the monetary contribution” (part of step/limitation 3);
performing, using the processor, a transfer of the fixed amount of currency from a first financial account associated with the receiving party to a second financial account designated to hold funds to fund the further propagation of the trumpetable communication (part of step/limitation 4); and 
projecting, via at least one advertising medium, the trumpetable communication funded by the receiving party” (part of step/limitation 5) 
Dreicer teaches: 
funding for communication (part of preamble) {At least fig. 1 paras 0014-0017, 0023-0024, 0025-0026, 0052-0054, fig. 4 paras 0063-0069}; 
receiving fund from a receiving party to fund the further propagation of the trumpetable communication (part of step/limitation 3) {At least fig. 1 paras 0014-0017, 0023-0024, 0025-0026, 0052-0054, fig. 4 paras 0063-0069};
registering, using a processor and in response to a user input on a personal electronic device, a selection by the receiving party which indicates a fixed amount of currency as the monetary contribution  (part of step/limitation 4) {At least para 0036 (see making a record of a donation) in context with fig. 4 paras 0063-0068 especially para 0065, donation};
projecting, via at least one advertising medium, the trumpetable communication funded by the receiving party (part of step/limitation 5) {At least fig. 1 paras 0014-0017, 0023-0024, 0025-0026, 0052-0054, fig. 4 paras 0063-0069};   
Therefore, it would have been obvious to of ordinary skill in the art before the effective filing day of the invention to modify “a method and system of funding and communications; receiving, using the processor, a user input on a personal electronic device, a selection by the receiving party which indicates a fixed amount of currency as the monetary contribution; performing, using the processor, a transfer of the fixed amount of currency from a first financial account associated with the receiving party to a second financial account designated to hold funds and further propagation of the trumpetable communication; and projecting, via at least one advertising medium, the trumpetable communication” of Wall to include “funding for communication; registering, using a processor and in response to a user input on a personal electronic device, a selection by the receiving party which indicates a fixed amount of currency as the monetary contribution; receiving fund from a receiving party to fund the further propagation of the trumpetable communication; and projecting, via at least one advertising medium, the trumpetable communication funded by the receiving party ”, taught by Dreicer.  One would be motivated to do this in order to enable an integrated mechanism for sharing data relating to individual donations to various social networks and correlating a donation to the charitable website with the social network user account {Dreicer:  At least paras 0002, 0004}.   This would provide an intelligence or transparency into the individual giving to the charitable sector {Dreicer:  At least para 0003}, encourage even more people to contribute to charity {Dreicer: At least para 0017}, and enable more effective solicitations of donations {Dreicer:  At least para 0024}.   
6.	Claims 2 and 15:  The combination of Wall and Dreicer teaches the claimed invention as in claims 1 and 14.  The combination further teaches wherein the advertising medium for the projecting (e.g., publishing/sharing/propagating) of the trumpetable communication funded by the receiving party is a second advertising medium (e.g., see different social media platforms in fig. 7 para 0051) {Wall:  At least fig. 7, para 0051}, and the method further comprises transferring, using the processor connected to the network, the trumpetable communication associated with the interest or the interested party, to a first advertising medium for receipt by the receiving party {Wall:  At least fig. 1 paras 0026-0027 in context with figs 4-5 paras 0041-0042 and 0044-0045}; and registering, using the processor, an action by the receiving party to display the trumpetable communication on the user feed of the graphical user interface {Wall:  At least fig. 1 paras 0026-0027 in context with figs 4-5 paras 0041-0042 and 0044-0045}.  Dreicer also teaches these limitations in at least in fig. 1 paras 0014-0017, 0023-0024, 0025-0026, 0052-0054, fig. 4 paras 0063-0069. 
7.	Claim 4:  The combination of Wall and Dreicer teaches the claimed invention as in claim 1.  The combination further teaches wherein the personal electronic device comprises at least one of a computer processor, a laptop or desktop computer, a tablet, a smart phone, a mobile phone, a camera, an electronic watch, smart glasses, virtual reality (VR) goggles, a VR headset, and a head-up display {Wall:  At least para 0044, see mobile phone or touchpad}.
8.	Claims 5 and 19:  The combination of Wall and Dreicer teaches the claimed invention as in claims 1 and 15.  The combination further teaches wherein the second financial account is dedicated to a group financial account for crowdfunding for the further propagation of the trumpetable communication {Wall:  At least paras 0037 in context with paras 0036 and 0051}, and also {Dreicer:  0014-0017, 0024-0025, 0036, 0042, 0045, 0048, 0060}.
9.	Claim 6:  The combination of Wall and Dreicer teaches the claimed invention as in claim 1.  The combination further teaches associating on the graphical user interface, using the processor, a user account (e.g., social network account) with the receiving party, wherein a user profile associated with the user account displays the trumpetable communication that the receiving party is funding {Dreicer:  At least paras 0017, 0031, 0048 and fig. 4 paras 0064-0069}; and 
linking, using the processor attached to the network, the first financial account (e.g., payment account) with the user account {Dreicer: At least fig. 1 para 0045}.
Therefore, it would have been obvious to of ordinary skill in the art before the effective filing day of the invention to modify a method and system of funding for communication of the combination of Wall and Dreicer to include “associating on the graphical user interface, using the processor, a user account with the receiving party, wherein a user profile associated with the user account displays the trumpetable communication that the receiving party is funding; and linking, using the processor attached to the network, the first financial account with the user account”, taught by Dreicer.  One would be motivated to do this in order to enable an integrated mechanism for sharing data relating to individual donations to various social networks and correlating a donation to the charitable website with the social network user account {Dreicer:  At least paras 0002, 0004}.   This would provide an intelligence or transparency into the individual giving to the charitable sector {Dreicer:  At least para 0003}.
10.	Claim 7:    The combination of Wall and Dreicer teaches the claimed invention as in claim 6.  The combination further teaches
displaying on the user profile, using the processor, a plurality of ad channels (e.g., a plurality of social network channels) that may be utilized for the further propagation of the trumpetable communication {Wall: At least para 0033, fig. 3 para 0035 in context with fig. 7 para 0051}, and also {Dreicer:  At least fig. 4 paras 0065-0069 especially para 0065}; and 
allowing, via the user profile, the receiving party the ability to choose the second advertising medium from the plurality of ad channels {Dreicer:  At least fig. 4 paras 0065-0069 especially paras 0065-0066}
11.	Claim 17:  The combination of Wall and Dreicer teaches the claimed invention as in claim 15.  The combination further teaches 
associating on the graphical user interface, using the processor, a user account (e.g., social network account) with the receiving party, wherein a user profile associated with the user account displays the trumpetable communication that the receiving party is funding {Dreicer:  At least paras 0017, 0031, 0048 and fig. 4 paras 0064-0069};
displaying on the user profile, using the processor, a plurality of ad channels (e.g., a plurality of social network channels) that may be utilized for the further propagation of the trumpetable communication {Wall: At least para 0033, fig. 3 para 0035 in context with fig. 7 para 0051}, and also {Dreicer:  At least fig. 4 paras 0065-0069 especially para 0065}; and 
allowing, via the user profile, the receiving party the ability to choose the second advertising medium from the plurality of ad channels {Dreicer:  At least fig. 4 paras 0065-0069 especially paras 0065-0066}.
Therefore, it would have been obvious to of ordinary skill in the art before the effective filing day of the invention to modify a method and system of funding for communication of the combination of Wall and Dreicer to include “associating on the graphical user interface, using the processor, a user account with the receiving party, wherein a user profile associated with the user account displays the trumpetable communication that the receiving party is funding; displaying on the user profile, using the processor, a plurality of ad channels  that may be utilized for the further propagation of the trumpetable communication; and allowing, via the user profile, the receiving party the ability to choose the second advertising medium from the plurality of ad channels”, taught by Dreicer.  One would be motivated to do this in order to enable an integrated mechanism for sharing data relating to individual donations to various social networks and correlating a donation to the charitable website with the social network user account {Dreicer:  At least paras 0002, 0004}.   This would provide an intelligence or transparency into the individual giving to the charitable sector {Dreicer:  At least para 0003}.
12.	Claim 9:  The combination of Wall and Dreicer teaches the claimed invention as in claim 6.  The combination further teaches
allowing, via the user profile and using the processor, the receiving party to customize at least one parameter of the trumpetable communication to create a customized trumpetable communication that the receiving party can fund for propagation {Dreicer:  At least fig. 4 especially paras 0064-0065}; and
allowing, via the user profile, using the processor, the receiving party to designate a userID that will be included on or near the trumpetable communication when it is further propagated using the receiving party’s monetary contribution, wherein the userID (e.g., identity) identifies the receiving party or an account of the receiving party {Dreicer:  At least fig. 4 especially para 0064}.
Therefore, it would have been obvious to of ordinary skill in the art before the effective filing day of the invention to modify a method and system of funding for communication of the combination of Wall and Dreicer to include “allowing, via the user profile and using the processor, the receiving party to customize at least one parameter of the trumpetable communication to create a customized trumpetable communication that the receiving party can fund for propagation; and allowing, via the user profile, using the processor, the receiving party to designate a userID that will be included on or near the trumpetable communication when it is further propagated using the receiving party’s monetary contribution, wherein the userID identifies the receiving party or an account of the receiving party”, taught by Dreicer.  One would be motivated to do this in order to enable an integrated mechanism for sharing data relating to individual donations to various social networks and correlating a donation to the charitable website with the social network user account {Dreicer:  At least paras 0002, 0004}.   This would provide an intelligence or transparency into the individual giving to the charitable sector {Dreicer:  At least para 0003}.
13.	Claim 10:  The combination of Wall and Dreicer teaches the claimed invention as in claim 6.  The combination further teaches
displaying, on the user profile, an indication of a total amount of impressions made upon other users who interacted with the receiving party’s trumpetable communication {Dreicer:  At least paras 0014-0017, 0060 in context with paras 0024-0025}; and 
displaying, on the user profile, a list of other users who have further funded the same trumpetable communication the receiving party funded {Dreicer:  At least paras 0014- 0017, 0060 in context with paras 0024-0025}.
Therefore, it would have been obvious to of ordinary skill in the art before the effective filing day of the invention to modify a method and system of funding for communication of the combination of Wall and Dreicer to include “displaying, on the user profile, an indication of a total amount of impressions made upon other users who interacted with the receiving party’s trumpetable communication; and displaying, on the user profile, a list of other users who have further funded the same trumpetable communication the receiving party funded”, taught by Dreicer.  One would be motivated to do this in order to enable an integrated mechanism for sharing data relating to individual donations to various social networks and correlating a donation to the charitable website with the social network user account {Dreicer:  At least paras 0002, 0004}.   This would provide an intelligence or transparency into the individual giving to the charitable sector {Dreicer:  At least para 0003}.
14.	Claim 11:  The combination of Wall and Dreicer teaches the claimed invention as in claim 6.  The combination further teaches providing the receiving party with an opportunity to forward a posting or announcement about the monetary contribution to update at least one of other user accounts, contacts via social networks, or contacts in a personal network {Dreicer:  At least paras 0052-0054 in context with paras 0014-0017}.  
	Therefore, it would have been obvious to of ordinary skill in the art before the effective filing day of the invention to modify a method and system of funding for communication of the combination of Wall and Dreicer to include “providing the receiving party with an opportunity to forward a posting or announcement about the monetary contribution to update at least one of other user accounts, contacts via social networks, or contacts in a personal network”, taught by Dreicer.  One would be motivated to do this in order to enable an integrated mechanism for sharing data relating to individual donations to various social networks and correlating a donation to the charitable website with the social network user account {Dreicer:  At least paras 0002, 0004}.   This would provide an intelligence or transparency into the individual giving to the charitable sector {Dreicer:  At least para 0003}.
15.	Claim 12:  The combination of Wall and Dreicer teaches the claimed invention as in claim 1.  The combination further teaches wherein the interest is at least one of a political campaign, charity, business interest, and personal interest {Wall:  At least paras 0019, 0025-0026, 0039, figs 3-4}, and also {Dreicer:  At least paras 0014-0018}.
16.	Claims 8 and 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wall; (US 2022/0051302 A1), in view of Dreicer et al; (US 2016/0027072 A1), and further in view of Heath; (US 2013/0073336 A1):
17.	Claim 8:  The combination of Wall and Dreicer teaches the claimed invention as in claims 7 and 17.  The combination further teaches wherein the plurality of ad channels comprises print media {Wall: para 0033}, radio advertisements {Wall:  para 0033}, TV advertisements {Wall: para 0033}, over-the-top (OTT) media services including media services directly to viewers via the internet {Wall: para 0033, see websites}, offline advertising media {Wall:  para 0033}, social networking {Wall: para 0033, fig. 3 para 0035 in context with fig. 7 para 0051}, also {Dreicer:  At least fig. 4 paras 0065-0069 especially para 0065}.
	However, the combination of Wall and Dreicer does not explicitly teach the underlined features: “wherein the plurality of ad channels comprises digital billboards, terrestrial billboards, SMS campaigns enabling interaction with users via text, digital advertising media, virtual advertising media, targeted emails and embedded video advertisements.  
	Heath teaches a general concept of a plurality of ad channels comprises digital billboards, terrestrial billboards, SMS campaigns enabling interaction with users via text, digital advertising media, virtual advertising media, targeted emails and embedded video advertisements {At least paras 0077, 0089}. 
	Therefore, it would have been obvious to of ordinary skill in the art before the effective filing day of the invention to modify “wherein the plurality of ad channels comprises print media, radio advertisements, TV advertisements, over-the-top (OTT) media services including media services directly to viewers via the internet, offline advertising media, and social networking” of the combination of Wall and Dreicer to include “a plurality of ad channels comprises digital billboards, terrestrial billboards, SMS campaigns enabling interaction with users via text, digital advertising media, virtual advertising media, targeted emails and embedded video advertisements”, taught by Heath.  One would be motivated to do this in order to enrich the source of ad channels that are used to display/publish advertisements to the users.  This in turn would enhance the users’ experiences.     
18.	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wall; (US 2022/0051302 A1), in view of Dreicer et al; (US 2016/0027072 A1), in view of Burke; (US 2021/0042830 A1), and further in view of Dulori: (US 2020/0234380 A1):  
19.	Claims 13:  The combination of Wall and Dreicer teaches the claimed invention as in claim 1.  The combination further teaches wherein the method is gamified and the fixed amount of currency for the monetary contribution can be in the form of money {Wall:  At least figs 3-5, para 0044}, and also {Dreicer:  At least para 0014}. 
	However, the combination of Wall and Dreicer does not explicitly teach the underlined features: “wherein the method is gamified and the fixed amount of currency for the monetary contribution can be in the form of tokens, and cryptocurrency.
	Burke teaches a general concept of wherein fixed amount of currency for the monetary contribution (donation) can be in the form of tokens and cryptocurrency {At least para 0887}.
	Therefore, it would have been obvious to of ordinary skill in the art before the effective filing day of the invention to modify “wherein the method is gamified and the fixed amount of currency for the monetary contribution can be in the form of money”, taught by the combination of Wall and Dreicer to include “wherein fixed amount of currency for the monetary contribution (donation) can be in the form of tokens and cryptocurrency”, taught by Burke.  One would be motivated to do this in order to enrich the forms of currency donation to charity.  This in turn would increase the users’/donor’s experience. 
	However, the combination of Wall, Dreicer and Burke does not explicitly teach the underlined feature: “wherein the method is gamified and the fixed amount of currency for the monetary contribution can be in the form of digital currency”.
	 Dulori teach a general concept of wherein fixed amount of currency for the monetary contribution (donation) can be in the form of digital currency {At least para 0056}.
	    Therefore, it would have been obvious to of ordinary skill in the art before the effective filing day of the invention to modify “wherein the method is gamified and the fixed amount of currency for the monetary contribution can be in the form of money, tokens and cryptocurrency” of the combination of Wall, Dreicer and Burke to include “wherein fixed amount of currency for the monetary contribution (donation) can be in the form of digital currency”, taught by Dulori.  One would be motivated to do this in order to enable an additional monetary donation form for the users to donate to charity. This in turn would enhance the users’/donor’s experience even more. 
Prior Art that is pertinent to Applicant’s disclosure
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  {Harvillicz et al; (US 2013/0226688 A1), wherein teaches a method and system to help fund projects, such as business ventures, charitable causes, and those generally in financial need, by providing a website where viewers can browse projects, select projects to fund, and donate money, or goods and services to fund the project. In the spirit of giving, the creator of a new project may also be required to make a donation or pledge to an existing project in order to have the new project published in at least Abstract, paras 0026, 0037, figs. 4-5 paras 0040-0047}.  Also {Parkinson; (US 2016/0005088 A1), wherein teaches chariable donation interface receiving donations and sharing donation pages to plurality of other users in at least figs. 2, 5-6 and 9 paras 0032-0034, 0037}.  Further, see additional references cited in PTO-892.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681